          Case 2:19-cv-05103-CMR Document 21 Filed 10/20/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BARBARA ANDEL,                 )
                               )
         Plaintiff.            ) Case No.: 2:19-cv-05103
                               )
    v.                         )
                               )
KOHLS DEPARTMENT STORES, INC., )
                               )
          Defendant.           )
                               )

                                  STIPULATION TO DISMISS

TO THE CLERK:

       Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the dismissal

with prejudice and without cost to either party.

Dated: October 15, 2020

/s/ Patrick D. Doran                          /s/ Amy L. Bennecoff Ginsburg
 Patrick D. Doran, Esq.                          Amy L. Bennecoff Ginsburg, Esq.
 Mark Pfeiffer, Esq.                             Kimmel & Silverman, P.C.
 Buchanan Ingersoll & Rooney PC                  30 East Butler Pike
 Two Liberty Place                               Ambler, PA 19002
 50 S. 16th Street, Suite 3200                   Phone: 215-540-8888
 Philadelphia, PA 19102                          Email: teamkimmel@creditlaw.com
 Phone: (215) 665-8700
 Email: patrick.doran@bipc.com                     Attorney for Plaintiff
         mark.pfeiffer@bipc.com                    Barbara Andel

Bridget Polloway, Esq.
(admitted pro hac vice)
Kelley Drye & Warren LLP
One Jefferson Road, 2nd Floor
Parsippany, NJ 07054
Phone: (973) 903-5900
Email: bpolloway@kelleydrye.com

Attorneys for Defendant
Kohl’s Department Stores, Inc.
Case 2:19-cv-05103-CMR Document 21 Filed 10/20/20 Page 2 of 3




                          BY THE COURT:

                          ___________________________
                          Hon. Cynthia M. Rufe, U.S.D.J.
         Case 2:19-cv-05103-CMR Document 21 Filed 10/20/20 Page 3 of 3




                              CERTIFICATE OF SERVICE

             I, Amy L. Bennecoff Ginsburg, Esquire, do certify that I served a true and correct

copy of the Stipulation of Dismissal in the above-captioned matter, upon the following via

CM/ECF system:

                                     Patrick D. Doran, Esq.
                                        Mark Pfeiffer, Esq.
                                 Buchanan Ingersoll & Rooney PC
                                        Two Liberty Place
                                   50 S. 16th Street, Suite 3200
                                     Philadelphia, PA 19102
                                     Phone: (215) 665-8700
                                  Email: patrick.doran@bipc.com
                                         mark.pfeiffer@bipc.com


                                   Bridget M. Polloway, Esquire
                                   Kelley Drye & Warren, LLP
                                         1 Jefferson Road
                                       Parsippany, NJ 07054
                                   bpolloway@kelleydrye.com
                                      Attorney for Defendant


Dated: October 15, 2020                   By: /s/ Amy L. Bennecoff Ginsburg
                                          Amy L. Bennecoff Ginsburg, Esq.
                                          Kimmel & Silverman, P.C.
                                          30 E. Butler Avenue
                                          Ambler, PA 19002
     Tel: 215-540-8888
     Fax: 215-540-8817
                                          Email: teamkimmel@creditlaw.com
                                          Attorney for Plaintiff
